MEMORANDUM OPINION
                                       No. 04-11-00782-CR

                                   Albert Francis TOSCANO,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 290th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CR-0955
                              Honorable Pat Priest, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: September 19, 2012

APPEAL DISMISSED

           On August 3, 2012, appellant filed a motion to dismiss this appeal. The motion is

GRANTED, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).


                                                     PER CURIAM

DO NOT PUBLISH